F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 18 2000
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 00-5121
v.                                               (N. District of Oklahoma)
                                                   (D.C. No. 91-CR-9-E)
ANDREW J. WHITMORE,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Andrew J. Whitmore, a federal prisoner proceeding pro se, appeals the

district court’s dismissal of his “Motion for Return of U.S. Currency and


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Jewelry.” The district court dismissed Whitmore’s claims as to one sum of

currency on the ground that the action was barred by the applicable six-year

statute of limitations. See 28 U.S.C. § 2401(a). The district court dismissed

Whitmore’s claims as to a second sum of currency and a parcel of jewelry on the

ground that it lacked subject matter jurisdiction, see Fed. R. Civ. P. 41(e), noting

that Whitmore appeared to have conceded the lack of jurisdiction in his filings

before the court.

      This court has conducted a de novo review of the district court’s order of

dismissal, the parties’ briefs and contentions, and the entire record on appeal.

That de novo review reveals no hint of reversible error. Accordingly, this court

AFFIRMS for substantially those reasons set forth in the district court’s order of

dismissal filed April 20, 2000.

                                       ENTERED FOR THE COURT:



                                       Michael R. Murphy
                                       Circuit Judge




                                          -2-